
	

114 HR 2624 IH: Part D Beneficiary Appeals Fairness Act
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2624
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Johnson of Georgia (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow for fair application of the exceptions
			 process for drugs in tiers in formularies in prescription drug plans under
			 Medicare part D, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Part D Beneficiary Appeals Fairness Act. 2.Fair exceptions process for drug in tiers under Medicare part DSection 1860D–4(g)(2) of the Social Security Act (42 U.S.C. 1395w–103(g)(2)) is amended—
 (1)in the first sentence— (A)by striking for tiered cost-sharing for drugs included within a formulary and and inserting for any tiered cost-sharing structure within a formulary (including a structure that; and
 (B)by inserting , or provides for different co-payment or coinsurance amounts for drugs in different tiers included within the formulary) before , a part D eligible individual;
 (2)in the second sentence, by inserting in any plan formulary before could be covered; and (3)by inserting the following before the last sentence: In no case may the Secretary allow a PDP sponsor to make any formulary tier of the tiered cost-sharing structure (including a formulary tier used for very high cost or unique items) ineligible for lower-cost sharing through an exception under this paragraph..
			
